AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               .nJDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After November 1, 1987)


                     Ernesto Alvarado-Mateo                                  Case Number: 3:18-mj-22414-KSC

                                                                            Casey J Donovan
                                                                            Defendant's Attorney


REGISTRATION NO. 12389480

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                              ~~~-'-~~~~~~~~~~~~~~~~~~~~~~~~-


 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $I 0 WAIVED
IZl    Fine: WAIVED
IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 23, 2018


                               FILED
                               Oct232018            I                     HOORAfilEKAREN S. CRAWFORD
                       CLERK, U.S. DISTRICT COURT
                                                                          UNITED STATES MAGISTRATE JUDGE
                    SOUTHERN DISTRICT OF CALIFORNIA
                    BY            sl ericas        DEPUTY


                                                                                                                3:18-mj-22414-KSC
